010520000000632

Case 5:18-cv-06283-LHK Document 150

AARON DRENBERG
99 PAVIA PLACE
ST JOHNS, FL 32259

VIRGINIA DEMARCHI PATRICIA CROMWELL
UNITED STATES DISTRICT COURT

280 S 1ST ST RM 2112

SAN JOSE, CA 95113-3008

Filed 09/29/20 Page 1of5
020520000000632

Case 5:18-cv-06283-LHK Document 150 Filed 09/29/20 Page 2 of 5

Aaron Drenberg

99 Pavia Place

St Johns, FL 32259
adrenberg@gmail.com
(908) 217-8295

September 18, 2020

Virginia DeMarchi, Patricia Cromwell
United States District Court
Northern District of California

280 S. First Street, Room 2112

San Jose, CA 95113

Dear Judge DeMarchi and Ms. Cromwell,

| am writing to inquire whether my name can be redacted from the published orders in
Case 5:18-cv-06283-LHK. Even though this case has been closed for nearly a year, it has
been a source of ongoing harassment for me.

Mr. Song (the Plaintiff) and his associates are circulating links to published decisions in
this case among my current and former employers, as well as people in my professional
network. They are saying that I've been sued by my employers and that | am criminally
guilty of industrial espionage. These communications began to occur after Mr. Song and
his attorney, Mr. Engel, voluntarily dismissed the case on November 1, 2019.

This case is being used to attack my professional relationships, and | believe that may have
been the original goal. Included with this letter is a short statement to explain why |
believe this. | understand if you do not have the time to read my statement, so please
disregard it in that case.

Thank you.

Sincerely,

Wham 2 RECEIVED
Aaron Drenberg SEP 25 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
SAN JOSE OFFICE
030520000000632

Ke

Case 5:18-cv-06283-LHK Document 150 Filed 09/29/20 Page 3 of 5

Statement

Mr. Song and his lawyer, Mr. Engel, filed a complaint that contains numerous statements
about how I’ve harmed my employers, and both during and after this case they have made
attempts to involve my employer.

There are 34 pages of additional documents that support this statement. | did not want to
inundate the reader of this statement with an excessive number of pages. However,
please contact me if you would like me to supplement this statement by mailing the
additional documents.

Mr. Song and Mr. Engel filed this case after | obtained a judgment against Mr. Song in San
Francisco Superior Court. Their complaint contains statements about how I've harmed
previous employers, specifically that | “will stop at nothing to burn the place to the ground
on the way out." (Document 1, Paragraph 16) and that | have a "pattern of maliciously
attacking every employer and business partner with whom they part ways" (Document 1,
Paragraph 93).

The complaint also re-pleads old allegations from litigation between me and a company
called Focus!, specifically that | "used that misappropriated information to disparage
Focus! to its own customers, including falsely claiming that Focus! was not properly
licensed” (Document 1, Paragraph 13).

The Focus! allegation is easy to disprove. The Florida Department of Financial Services
independently found that Focus! was not properly licensed and on May 14, 2015, they
forced Focus! to shut down. Since Mr. Engel's privilege log and Mr. Song's email
disclosures show that they were communicating with the owner of Focus! about the prior
litigation, they should have reasonably known this as well. Nevertheless, they included
this as an example of how I’ve allegedly sabotaged previous employers.

I can provide a copy of the order where Focus! was shut down by the State of Florida as
Attachment A.

On July 16, 2018, Mr. Engel contacted my attorney regarding the San Francisco case. So,
from July 16, 2018 onwards Mr. Engel knew that | was represented by counsel. Despite
knowing this, just a few days after filing his case in Judge Koh's court, Mr. Engel went
straight to contacting my employer.
040520000000832

Case 5:18-cv-06283-LHK Document 150 Filed 09/29/20 Page 4of5

On October 17, 2018, Mr. Engel contacted my employer by phone. On the call, Mr. Engel
immediately said he was trying to speak to me directly, then lied and said that he had
previously spoken with me at work. When asked about the purpose of the call, Mr. Engel
stated that he was trying to serve me with legal papers. Mr. Engel repeatedly asked for my
direct contact information and the contact information for my employer's General
Counsel office. Mr. Engel also tried to obtain the standard format for employee email
addresses, so he could infer my contact information.

On October 17, 2018, after his phone call with my employer, Mr. Engel sent an email to
my employer's General Counsel. In his email, Mr. Engel stated that | had been sued by a
group of clients despite Mr. Song being the only principal behind each of the Plaintiffs. Mr.
Engel also lied and said that he had attempted to serve me court papers through my
attorney and stated "I am also requesting that | be provided with a work email address
and/or telephone number so that I may attempt to resolve the situation with Mr.

Drenberg directly".

| can provide a transcript of Mr. Engel's phone call with my employer as Attachment B. |
can provide a copy of Mr. Engel's email to my employer as Attachment C.

Mr. Engel's behavior is already being handled through a Bar complaint, my point in
addressing it here is that within days of filing his case, despite knowing that | was
represented by counsel, Mr. Engel immediately began trying to circulate information
about the lawsuit with my employer and told several lies to my employer in the process.

On August 19, 2019, someone claiming to be a High Court Judge in Myanmar emailed my
employer to "inform you of serious criminal litigation that is in process against your
employee Aaron Drenberg." The email stated that they were proceeding with a warrant
and stated, "Please inform us of your address where we will mail the police papers, as well
as documented evidence of Drenberg's malfeasance against his past business partners
and employers, generally." The email further stated that my employer may be subject to a
subpoena.

The August 19 email contained a Dropbox link to a "format complaint" that was the basis
for the alleged criminal litigation against me. This “complaint" stated that the CEO and
CTO of my company were implicated in a plot where | had colluded to steal trade secrets
from Mr. Song, that | had accused the CEO and CTO of my company of being homosexuals
and described them as Muslim sympathizers, and that | had gone on a rant denigrating
homosexuals and Muslims. The "complaint" also stated that | had "a documented history
050520000000632

Bis

 

Case 5:18-cv-06283-LHK Document 150 Filed 09/29/20 Page5of5

of misrepresentation, sabotage, and industrial espionage." and mentioned my previous
litigation with Focus!.

| hired a woman named Daw Myint Swe who worked with the Myanmar Attorney
General's office to look into whether these accusations were real. She informed me that
the person behind those emails was impersonating a High Court Judge and that the emails
were not real. A subpoena to Dropbox revealed that the "complaint" linked in the email
belonged to Cat Song, Mr. Song's sister.

| can provide a copy of the fake Myanmar Judge's email to my employer as Attachment D.
I can provide a copy of the "complaint" where | allegedly called my bosses homosexuals
and Muslim sympathizers as Attachment E. I can provide a copy of the Dropbox subpoena
response identifying Mr. Song's sister as the owner of the “complaint” linked inthe
Myanmar Judge's email as Attachment F.

Since November 1, 2019, I have been approached by multiple people in my

professional network who have informed me that someone is circulating links to online
information about this case and saying that | have been sued by my employers and that I
am guilty of criminal industrial espionage. | know that reading the published decisions in
this case would reveal these accusations to be untrue, but the fact is that most people
don't read the decisions, they just see that the case exists and assume that I've been sued
for what someone is claiming to be criminal espionage against my employers.

lam financially and emotionally exhausted by the antics of Mr. Song and his attorney. The
games they played with this case have cost me tens of thousands of dollars in unnecessary
legal expenses, harmed my relationship with my employer, and this case is still being used
to disrupt my professional relationships. | do not have the energy to file further lawsuits,
which will cost tens of thousands of dollars and take years to resolve, while | try to stop

 

this behavior fromoccurring. The systenris not designed for people like me, with limited
finances, to pursue extensive litigation and subpoenas trying to investigate every alias,
social media account, and email account being used to target me for harassment.

| do not believe that I should be subjected to harassment over a case that has been closed.
So, if you are open to doing so, please redact my name from the published decisions. |
think that will at least provide some relief for me. Or alternatively, if the case can be
sealed, | would like to ask if that is an option.
